Case 1:16-cv-01958-.]E.] Document 109 Filed 11/02/18 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

ADAM DOBSON,
NO. l:l6-cv-() l 95 S-CCC

 

 

Plaintiff,
vs. (CoNNER, C.J.)
THE MILToN HERSHEY ScHooL,
et al.,
Defendants.
oRDER
Now, this_ist_day of NOv€mb€r ,2018,in1ight0fthe

 

concurrence of the parties and the March 13, 2018, Subpoena to Produce
Documents, Information, or Objects in a Civil Action directed to Doris F. Chang,
PH. D. ("Dr. Chang"), the Court hereby enters this Qualif`led Protective Order
regarding discovery sought from Dr. Chang:

l. Regarding the Subpoena to Produce Documents, Information, or
Objects in a Civil Action, Dr. Chang shall, within fourteen days of service of this
Qualifled Protective Order, produce to Defendants' counsel the following records
regarding Plaintiff Adam Dobson ("Plaintiff '): (l) a complete copy of the medical

record; (2) a complete copy of any medical bill; (3) a complete copy of the release

 

 

Case 1:16-cv-01958-.]E.] Document 109 Filed 11/02/18 Page 2 of 4

of information file; and (4) a complete copy of any accounting of disclosures
(collectively, "Medical Records"), subject to the following:

(a) Defendants' counsel shall maintain the confidentiality of the
Medical Records by not disclosing any portion of the records to anyone other than
the Court under seal, Plaintiffs counsel, and Defendants' expert witnesses.
Plaintiffs counsel shall maintain confidentiality of the Medical Records by not
disclosing any portion of the contents of the records to anyone other than the Court
under seal and Plaintiffs expert witnesses. Neither Defendants' counsel nor
Plaintiffs' counsel shall release any portion of the records to any other third parties
and counsel shall instruct their expert witnesses not to do so under penalty of being
held in contempt of Court.

(b) At the conclusion of this litigation, Defendants' counsel and
Plaintiffs’ counsel shall destroy Dr. Chang's Medical Records of Plaintiff,
including records provided to their experts.

(c) Under no circumstances shall counsel for the parties or their
experts use the information contained in the Medical Records for purposes other
than this lawsuit, and counsel shall instruct their expert Witnesses not to do so

under penalty of being held in contempt of Court.

 

Case 1:16-cv-01958-.]E.] Document 109 Filed 11/02/18 Page 3 of 4

2. Regarding any Subpoenas to Testify at aDeposition in a Civil Action,
the following Qualified Protective Order shall apply to the deposition of Dr.
Chang:

(a) Only counsel for the parties, a court reporter, videographer, the
witness, a representative of Defendants, Plaintiff, and counsel for Dr. Chang shall
be permitted to attend the deposition.

(b) The transcript and any audio-video recordings of Dr. Chang
shall be marked "Confidential" and shall not be disclosed to anyone other than the
Court under seal and the parties' expert witnesses. Neither Defendants' counsel
nor Plaintiffs' counsel shall release the transcripts or any portion of the transcripts,
or audio-video recordings or any portion of any audio-video recordings to any
other third parties and counsel shall instruct their expert witnesses and court
reporters not to do so under penalty of being held in contempt of Court.

(c) At the conclusion of this litigation, Defendants' counsel and
Plaintiff s counsel shall destroy the transcripts and audio-video recordings,
including the transcripts and audio-video recordings provided to their experts.

(d) Under no circumstances shall counsel for the parties or their
experts use the information contained in the transcripts or audio-video recordings

or the testimony acquired from Dr. Chang for purposes other than this lawsuit and

 

Case 1:16-cv-01958-.]E.] Document 109 Filed 11/02/18 Page 4 of 4

counsel shall instruct their expert witnesses and court reporters not to do so under
penalty of being held in contempt of Court.

3. The purpose of this Order is to insure compliance with the privacy
provisions of the Pennsylvania Mental Health Procedures Act, 50 Pa. Cons. Stat.
Ann. § 7111, and the Privacy Rule issued pursuant to the Health Insurance
Portability and Accountability Act, 45 C.F.R. § l64.512(e). In the latter case, this

Order constitutes a Qualit`ied Protective Order within the meaning of 45 C.F.R. §

._._\\
,/'

164.512(@).

 

iChristopher C. Conner, Chief Judge
United States District Court

